Citation Nr: 0202476	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-08 996A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was involved in a 
June 4, 1993, Board decision.


INTRODUCTION

The veteran had active military service from August 1946 to 
March 1949.  He died on March [redacted], 1997.  The moving party is 
his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with an October 2001 motion by the 
moving party.  She is not represented in connection with this 
matter. 


FINDINGS OF FACT

1.  In a June 4, 1993, decision, the Board denied an appeal 
by the veteran on the issue of entitlement to a compensable 
rating for inactive pulmonary tuberculosis. 

2.  The veteran died on March [redacted], 1997. 

3.  The moving party was not a party to the Board's June 4, 
1993, decision. 


CONCLUSION OF LAW

The moving party does not have legal standing to secure a 
review for clear and unmistakable error in the Board's June 
4, 1993, decision.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-1401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is the widow of the veteran.  She claims 
that there was clear and unmistakable error in a June 4, 
1993, Board decision which denied entitlement to a 
compensable disability rating for inactive pulmonary 
tuberculosis.  

A decision by the Board is subject to revision on the grounds 
of CUE.  If the evidence establishes such error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 
7111(a).  A review to determine whether CUE exists in a final 
Board decision may be initiated by a party to that decision.  
38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  A party means 
any party to the proceeding before the Board that resulted in 
the final Board decision which is the subject of the motion 
for review.  38 C.F.R. § 20.1401(b).  

In the present case, the moving party was not a party to the 
Board's decision of June 4, 1993.  The veteran was the 
appellant in that decision.  However, he died in 1997.  
Consequently, the moving party in the present matter has no 
legal standing to secure a review for clear and unmistakable 
error in the June 4, 1993, Board decision as she was not a 
party to that decision.  38 U.S.C.A. § 7111(c); 38 C.F.R. §§ 
20.1400(a), 20.1401(b); see generally Haines v. West, 154 
F.3d 1298 (Fed. Cir. 1998) (a veteran's CUE claim under 
section 38 U.S.C. § 5109A asserting CUE in a disability 
determination of the Secretary under 38 U.S.C. Chapter 11 
does not survive the veteran's death).  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion.  38 U.S.C.A. § 7104(a).

In closing, the Board acknowledges that enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
provisions of the VCAA do not apply to a motion to revise a 
prior Board decision on the basis of clear and unmistakable 
error because such a motion is not a claim for VA benefits, 
but a collateral attack on a prior final decision.  Livesay 
v. Principi, 15 Vet.App. 165 (20011) (en banc).  The moving 
party with regard to such a motion to revise a prior Board 
decision is, therefore, not a "claimant" under 38 U.S.C.A. 
§ 5100 (West Supp. 2001).  Livesay, at 178-79.  See also 
Dobbin v. Principi, 15 Vet.App. 323, 327 (2001).



ORDER

The motion is dismissed.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



